IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-21-00088-CR

DAKOTA BRUCE,
                                                                     Appellant
    v.

THE STATE OF TEXAS,
                                                                     Appellee



                               From the 19th District Court
                                McLennan County, Texas
                               Trial Court No. 2020-1188-CI


                               MEMORANDUM OPINION

         Dakota Bruce was convicted of two counts of aggravated sexual assault of a child

and two counts of indecency by contact and placed on community supervision. 1 His

supervision was revoked, and Bruce was sentenced to 10 years for each count. We affirm

the trial court’s judgments.

         Bruce’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that she has diligently reviewed the appellate record and

that, in her opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).



1
 Bruce had originally been placed on juvenile probation but his case and supervision were transferred to
adult district court in 2020.
Counsel's brief evidences a professional evaluation of the record for error and compliance

with the other duties of appointed counsel. We conclude that counsel has performed the

duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous."     Anders v. California, 386

U.S. at 744; see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d

503, 509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or "without merit"

when it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10

(1988). After a review of the entire record in this appeal, we have determined the appeal

to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court's judgments.

         Counsel's motion to withdraw from representation of Bruce is granted.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered October 12, 2022
Do not publish
[CR25]


Bruce v. State                                                                         Page 2